 

DEMAND PROMISSORY NOTE

 

NEITHER THIS NOTE NOR THE SHARES OF COMMON STOCK OR ANY OTHER SECURITIES
ISSUABLE UPON CONVERSION OF THIS NOTE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. THIS NOTE HAS BEEN ACQUIRED, AND ANY SHARES OF COMMON
STOCK OR ANY OTHER SECURITIES ISSUABLE UPON CONVERSION OF THE AMOUNTS
OUTSTANDING UNDER THIS NOTE ARE REQUIRED TO BE ACQUIRED, FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR THIS NOTE AND/OR SUCH SHARES OR OTHER SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THIS NOTE AND SUCH SHARES OR
OTHER SECURITIES TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT
AND SUCH STATE SECURITIES LAWS.

 

Thrive World Wide, Inc.

7.5% Convertible Promissory Note

 

Dated: August 17, 2009/Dec 2, 2009 Principal Amount:

$478,450.93

Lake Geneva, Wisconsin 53147

 

For Value Received, the undersigned, Boveran Diagnostics, Inc. (together with
its successors and assigns, the “Company”), a Nevada corporation, hereby
promises to pay to the order of Jason Christian Eck (the “Lender”) or registered
assignees (Lender or such assignees shall be referred to herein collectively as
the “Holder”), the principal sum of Four hundred seventy eight thousand, four
and fifty dollars and ninety three cents ($478,450.93), together with interest
as set forth below. Prior to the Maturity Date, the Company agrees to pay the
principal amount evidenced by this Note plus all unpaid interest due hereunder
not later than seven (7) days after written DEMAND is sent to the Company at the
address set forth herein by first class mail.

 

1.         Interest Rate. Until an Event of Default shall have occurred, the
principal amount evidenced by this Note shall bear interest at the rate of 7.5%
per annum, interest on this Note shall be computed on the basis of a 360-day
year for the actual number of days elapsed (the “Applicable Interest Rate”).
Upon the occurrence of an Event of Default, the outstanding principal amount and
any accrued but unpaid interest thereon shall thereafter bear interest until
paid at the greater of (a) 16%, or (b) the maximum legal rate of interest
available under the laws of the State of Wisconsin (the “Default Interest
Rate”).

 

 

 

 

2.       Payment Date; Payment Method.

 

         (a)         Payment Dates. Unless payment is made by the Company
pursuant to a written DEMAND received from Holder, the outstanding principal
amount evidenced by this Note (and any accrued but unpaid interest thereon)
shall be paid by, or on February 15, 2009 (the “Maturity Date”). Upon payment in
full of the principal evidenced by this Note (and any accrued but unpaid
interest thereon), Lender, by Lender’s acceptance of this Note, agrees to mark
this Note “CANCELLED” and return this Note as so marked to the Company within
five Business Days after such payment in full is received. For purposes of this
Note, the term “Business Day” shall mean any day other than a Saturday, Sunday
or a day on which banking institutions in the State of New York are authorized
or obligated by law or executive order to close. This Note may be prepaid by the
Company, and at the Company’s sole discretion, without penalty in whole or in
part at any time upon ten days’ prior written notice to Holder, provided that
such prepayment includes any accrued but unpaid interest thereon through the
date of prepayment.

 

         (b)         Payment Method. Payment of the principal evidenced by this
Note (and any accrued but unpaid interest thereon) shall be made by check,
subject to collection, tendered to Holder, via postage-paid, first class mail,
at the address for the giving of notices as set forth in Section 10 of this
Note.

 

3.       Default; Acceleration.

 

         (a)         Any of the following shall constitute an “Event of Default”
under this Note:

 

          (i)         the failure by the Company to pay any amounts required to
be paid under this Note on or before the date on which such payment was due;

          (ii)        the breach or noncompliance by the Company of any of its
material representations, warranties or covenants contained herein or in the
Agreement;

          (iii)       the Company shall

                      (A)         apply for or consent to the appointment of a
receiver or trustee of the Company’s assets,

                      (B)         make a general assignment for the benefit of
creditors,

                      (C)         file a petition or other request no matter how
denominated (“Petition”) seeking relief under Title 11 of the United States Code
or under any other federal or state bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute (“Bankruptcy
Statute”), or

                      (D)         file an answer admitting the material
allegations of a Petition filed against it in any proceeding under any
Bankruptcy Statute;

          (iv)         there shall have entered against the Company an order for
relief under any Bankruptcy Statute; or

          (v)         a Petition seeking an order for relief under any
Bankruptcy Statute is filed by any one other than the Company and without the
Company’s consent or agreement which is not dismissed or stayed within 60 days
after the date of such filing, or such Petition is not dismissed upon the
expiration of any stay thereof.

 

 

 

  

(b)         Upon the occurrence of an Event of Default, the unpaid principal
amount evidenced by this Note (and any accrued but unpaid interest thereon)
shall be immediately due and payable.

 

(c)         Until the occurrence of an Event of Default, the principal amount
evidenced by this Note shall bear interest at the Applicable Interest Rate and
upon an Event of Default, any unpaid principal amount under this Note and any
accrued but unpaid interest through the date of effectiveness of such Event of
Default shall bear interest until paid at the Default Interest Rate.

 

4.         Conversion Right.

 

(a)         Voluntary Conversion. Provided that the Holder does not exercise its
right to DEMAND payment of the principal amount evidenced by this Note plus all
accrued and unpaid interest, the Holder of this Note has the right, at the
Holder’s option and at any time following the date of this Note and before the
Maturity Date, to convert the principal balance of this Note (plus all accrued
and unpaid interest under this Note), in accordance with the procedures
contained in Section 4(b) hereof, in whole or in part, into a number of fully
paid and non-assessable shares of the common stock, par value $0.001 per share
(the “Common Stock”), of the Company at the Conversion Price (as defined below).
The number of shares of Common Stock into which this Note may be converted
(“Conversion Shares”) pursuant to this Section 4(a) shall be determined by
dividing the aggregate principal amount together with all accrued and unpaid
interest thereon as of the date of conversion, by the Conversion Price.
“Conversion Price” shall mean $0.001 the value per share at the time of
conversion.

 

(b)         Conversion Procedure. Before the Holder shall be entitled to convert
this Note into Conversion Shares, it shall surrender this Note at the office of
the Company and shall give written notice by mail, postage prepaid, to the
Company at its principal corporate office, of the election to convert the same
pursuant to Section 4(a), and shall state therein the name or names in which the
certificate or certificates for shares of Common Stock are to be issued. The
Company shall, as soon as practicable thereafter, issue and deliver at such
office to the Holder of this Note a certificate or certificates for the number
of shares of Common Stock to which the Holder of this Note shall be entitled.
Such conversion shall be deemed to have been made immediately prior to the close
of business on the date of such surrender of this Note, and the person or
persons entitled to receive the Conversion Shares issuable upon such conversion
shall be treated for all purposes as the record holder or holders of the shares
of Common Stock as of such date. At no time may any conversion right be
exercised, if such conversion would caused the converting party to become a
greater than 4.99% shareholder of the Company; provided, however, that a partial
conversion may be completed, whereby that individual may remain a less than
4.99% holder.

 

 

 

 

(c)         Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of indebtedness evidenced by this Note. Instead of any
fractional shares of Common Stock which would otherwise be issuable upon
conversion, the Company shall pay a cash adjustment in respect of such
fractional share in an amount equal to the product resulting from multiplying
(i) the Conversion Price by (ii) such fractional share.

 

(d)         Liability for Taxes on Conversion Shares. The Company shall pay all
documentary, stamp and other transactional taxes attributable to the issuance of
Conversion Shares or other securities issuable upon conversion of any portion of
the principal and accrued interest evidenced by this Note if issued in the name
of Holder. In all other cases, such taxes shall be paid by Holder.

 

(e)         Reservation of Conversion Shares. The Company shall reserve, free
from preemptive rights, out of its authorized but unissued shares of Common
Stock a sufficient number of shares of Common Stock for issuance as Conversion
Shares.

 

(f)         Status of Conversion Shares. All Conversion Shares which may be
issued in connection with the conversion provisions set forth in this Section 4
will, upon delivery by the Company, be duly and validly issued, fully paid and
non-assessable, with no personal liability attaching to the ownership of such
Conversion Shares, and free from all taxes, liens or charges with respect
thereto and not subject to any preemptive rights.

 

5.         Assignment. This Note is not assignable by the Company, and any
purported assignment of this Note shall be null and void and of no effect. This
Note is not assignable by the Holder except in compliance with applicable
federal and state securities laws.

 

6. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder.

 

7.         Usury. This Note is hereby expressly limited so that in no event
whatsoever, whether by reason of acceleration of maturity of the loan evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Holder
hereunder for the loan, use, forbearance or retention of money exceed that
permissible under applicable law. If at any time the performance of any
provision of this Note or of any other agreement or instrument entered into in
connection with this Note involves a payment exceeding the limit of the interest
that may be validly charged for the loan, use, forbearance or detention of money
under applicable law, then automatically and retroactively, ipso facto, the
obligation to be performed shall be reduced to such limit, it being the specific
intent of the Company and the Holder that all payments under this Note are to be
credited first to interest as permitted by law, but not in excess of (a) the
agreed rate of interest set forth herein or therein or (b) that permitted by
law, whichever is the lesser, and the balance toward the reduction of principal.
The provisions of this Section 7 shall never be superseded or waived and shall
control every other provision of this Note and all other agreements and
instruments between the Company and the Holder entered into in connection with
this Note.

 

 

 

 

8.         Governing Law. This Note and all rights and obligations hereunder
shall be governed by and construed in accordance with the laws of the State of
New York applicable to agreements made and be performed wholly within such
State, without regard to such State’s conflicts of laws principles.

 

9.         Notices. All requests, demands, notices and other communications
required or otherwise given under this Note shall be sufficiently given if (a)
delivered by hand, against written receipt therefore, (b) forwarded by overnight
courier requiring acknowledgment of receipt or (c) mailed by postage prepaid,
registered or certified mail, return receipt requested, addressed as follows:

 

If to the Company, to: Thrive World Wide, Inc.   638 Main Street   Lake Geneva,
Wisconsin 53147   Attn: Andrew Schenker, President

 

or, in the case of any of the parties hereto, at such other address as such
party shall have furnished in writing, in accordance with this Section 10, to
the other parties hereto. Each such request, demand, notice or other
communication shall be deemed given (a) on the date of delivery by hand, (b) on
the first business day following the date of delivery to an overnight courier or
(c) three business days following mailing by registered or certified mail.

 

IN WITNESS WHEREOF, this Note has been duly executed and delivered as of the
date first above written.

 

Thrive World Wide, Inc.       By: /s/ Andrew Schenker   Name: Andrew Schenker,  
Title: President and CEO       By: /s/ Jason Eck   Jason Eck  

 

 

 

